***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  777 RESIDENTIAL, LLC v. THE METROPOLITAN
            DISTRICT COMMISSION
                  (SC 20339)
                   Robinson, C. J., and Palmer, D’Auria,
                      Mullins, Kahn and Ecker, Js.*

                                  Syllabus

Pursuant to statute (§ 7-249), after the acquisition or construction of a
    sewerage system, a municipality’s water pollution control authority may
    levy benefit assessments on the owners of properties and buildings
    that are benefited thereby, and ‘‘[b]enefits to buildings or structures
    constructed or expanded after the initial assessment may be assessed
    as if the new or expanded buildings or structures had existed at the
    time of the initial assessment.’’
The plaintiff appealed to the trial court, challenging a supplemental sewerage
    benefit assessment levied pursuant to § 7-249 by the defendant, the
    Metropolitan District Commission, against certain real property owned
    by the plaintiff after the plaintiff converted a commercial office building
    on the property into a 285 unit residential condominium community.
    The plaintiff claimed that the defendant lacked authority to levy the
    supplemental assessment, reasoning that, since the initial assessment
    against the owners of the property when it was a two-story building in
    1849, there had been no new construction or expansion of the building
    or structures on the property, as required by § 7-249 for the levying
    of a supplemental assessment. The plaintiff further claimed that the
    defendant violated § 7-249 by using a different method for calculating
    the supplemental assessment than was used for calculating the initial
    assessment. The parties filed motions for summary judgment with
    respect to the issue of whether the defendant had authority to levy the
    challenged assessment. The trial court denied the plaintiff’s motion for
    summary judgment and granted the defendant’s motion, agreeing with
    the defendant that the creation of the residential units constituted the
    construction of structures within the meaning of § 7-249, thereby author-
    izing it to levy a supplemental assessment. After a trial to the court,
    however, the court rendered judgment for the plaintiff, concluding that
    the defendant’s calculation of the supplemental assessment violated § 7-
    249 because the defendant did not use the street frontage method in
    calculating the supplemental assessment, which was the method used
    to calculate the initial assessment. The court ordered the defendant to
    recalculate the assessment in accordance with the foregoing method
    and to return the amount paid by the plaintiff if the property’s street
    frontage remained unchanged since the initial assessment or, if the street
    frontage had changed, to assess accordingly. Thereafter, the defendant
    appealed, claiming that the trial court incorrectly determined that it
    was required to use the same method to calculate the amount of the
    supplemental assessment as the method that had been used to calculate
    the initial assessment in 1849. The plaintiff cross appealed, claiming that
    the trial court improperly granted the defendant’s motion for summary
    judgment because the conversion of the building into residential units
    did not constitute the construction of structures within the meaning of
    § 7-249. Held:
1. The trial court properly granted the defendant’s motion for summary
    judgment, as there was no genuine issue of material fact with respect
    to the defendant’s authority’s to levy the supplemental assessment
    against the plaintiff’s property: having reviewed dictionary definitions
    of the term ‘‘structure’’ and the treatment of that term in prior case law,
    this court determined that the term ‘‘structure,’’ as used in § 7-249, is
    broader than the term ‘‘building,’’ and that the trial court correctly
    concluded, under the broad definition of ‘‘structure,’’ that the interior
    renovations to the existing building on the plaintiff’s property, namely,
    the creation of 285 residential units, constituted the construction of
    structures within the meaning of § 7-249, as new units were constructed
    on each floor of the existing building with each unit containing a new
    kitchen, bathroom, bedroom and living area, such that each unit was
    artificially built up or composed of parts joined together to create sepa-
    rate residences inside the existing building; moreover, there was no
    merit to the plaintiff’s claim that the broad definition of ‘‘structure’’
    should not apply because that term had acquired a peculiar meaning in
    real property law that was coextensive with the term ‘‘building,’’ as the
    statutes governing real property on which the plaintiff relied did not
    have a consistent definition of ‘‘structure’’ or consistently define those
    terms as being coextensive, thereby indicating that the term ‘‘structure’’
    had not acquired a peculiar meaning in real property law.
2. The trial court incorrectly determined that § 7-249 required the defendant
    to use the same method to calculate the supplemental assessment as
    was used to calculate the initial assessment: the plaintiff could not
    prevail on its claim that this court’s analysis of § 7-249 in Tower Business
    Park Associates Number One Ltd. Partnership v. Water Pollution Con-
    trol Authority (213 Conn. 112) required that the method used to calculate
    the initial assessment be the same one used for calculating the supple-
    mental assessment, as that case never addressed whether new or
    expanded buildings or structures could be assessed using a different
    method of calculation than that used for the initial assessment; more-
    over, a review of the language of § 7-249 led this court to conclude
    that § 7-249 must grant water pollution control authorities discretion in
    deciding the method to apply in assessing supplemental benefits, and
    that method may be different from the one utilized for the initial assess-
    ment, provided that that method would have been authorized under the
    rules applicable at the time of the initial assessment; furthermore, the
    plaintiff failed to offer any evidence to indicate that the defendant used
    a method that would not have been authorized under the rules governing
    such assessments in 1849, when the initial assessment was levied.
         Argued April 29—officially released September 4, 2020**

                             Procedural History

  Appeal from a supplemental sewer assessment levied
against certain of the plaintiff’s real property, and for
other relief, brought to the Superior Court in the judicial
district of Hartford, where the court, Noble, J., granted
the defendant’s motion for summary judgment and ren-
dered judgment thereon; thereafter, the court granted
the plaintiff’s motion for reconsideration, vacated the
judgment in part and restored the case to the trial
docket; subsequently, the case was tried to the court,
Budzik, J.; judgment for the plaintiff, from which the
defendant appealed and the plaintiff cross appealed.
Reversed in part; further proceedings.
  John W. Cerreta, with whom, on the brief, were Carl
R. Nasto, assistant district counsel, and William J.
Sweeney, for the appellant-cross appellee (defendant).
  Joseph E. Faughnan, with whom were Philip G. Kent
and, on the brief, Caleb F. Hamel and Jason L. Steven-
son, for the appellee-cross appellant (plaintiff).
                          Opinion

  D’AURIA, J. In this appeal and cross appeal, we must
construe General Statutes § 7-249 to determine whether
the defendant, The Metropolitan District Commission,
had authority to levy a supplemental sewerage benefit
assessment (supplemental assessment) against the
property at 777 Main Street, Hartford, owned by the
plaintiff, 777 Residential, LLC, and, if so, whether it used
a proper methodology in calculating that assessment.
Since at least 1849, there has been a property located
at 777 Main Street. In 1849, a two-story building used
as a bank was at that address. At that time, a new
sewerage line was constructed under Main Street, con-
necting the property to the Hartford sewerage system.
As a result of that construction, a predecessor of the
defendant levied a sewerage benefit assessment against
the owners of this property in the amount of $215,
calculated on the basis of the street frontage1 of the
two-story building. The assessment was paid in a one-
time lump sum payment. In 1966, this building was
demolished, and a new twenty-six story commercial
office building was constructed at 777 Main Street. No
supplemental assessment was levied as a result of this
construction.
   In 2012, the plaintiff purchased the property at 777
Main Street. After receiving the necessary building per-
mits and approvals, the plaintiff converted the property
from a commercial office building into a 285 unit resi-
dential condominium community. For each residential
unit, the plaintiff constructed a kitchen, bathroom, bed-
room, and living area, creating 285 separate residences
inside the already existing building. In 2015, after con-
struction had begun, the defendant notified the plaintiff
that it was levying a supplemental assessment on the
property in the amount of $473,330, calculated on the
basis of the schedule of flat rates the defendant had
adopted in 1995, setting a flat rate of $1655 per residen-
tial unit. The defendant arrived at the $473,330 figure
by multiplying this flat rate by the number of residential
units, which it set at 286 units, rather than 285 units.
   After the supplemental assessment was approved fol-
lowing a public hearing, the plaintiff paid the supple-
mental assessment under protest in a single lump sum
and appealed to the Superior Court pursuant to General
Statutes § 7-250.2 In its appeal, the plaintiff challenged
the defendant’s authority to levy the supplemental
assessment on the ground that, after the initial assess-
ment, there had been no ‘‘new construction or expan-
sion of the buildings or structures on the property,’’ as
required under § 7-249 for the levying of a supplemental
assessment. The plaintiff also claimed that the defen-
dant had improperly used a different method for calcu-
lating the assessment than was used for calculating the
initial assessment in violation of § 7-249. It is these
arguments that the parties present to us on appeal.3
   The parties filed motions for summary judgment as
to the plaintiff’s claim regarding the defendant’s author-
ity to levy the supplemental assessment, with both par-
ties arguing that there was no genuine issue of material
fact as to whether the defendant had authority to levy
the supplemental assessment. The plaintiff argued that
the defendant had no authority to levy the supplemental
assessment because conversion of the property from a
commercial space to residential units did not constitute
construction or expansion of a building or structure
under § 7-249, as the size of the building remained
unchanged. The defendant argued to the contrary that
it had authority because creation of 285 residential units
constituted construction of new ‘‘structures,’’ namely,
the residential units. Interpreting the term ‘‘structures’’
to have a ‘‘wide meaning,’’4 the trial court agreed with
the defendant that the creation of the residential units
constituted construction of structures, thereby author-
izing the defendant to levy a supplemental assessment.
Thus, the trial court granted the defendant’s motion for
summary judgment and denied the plaintiff’s motion
for summary judgment on this issue.5 A bench trial was
set to determine all remaining claims.
   After trial, the trial court concluded that the defen-
dant’s supplemental assessment calculation violated
§ 7-249 because it should have been calculated on the
basis of street frontage, as was the initial assessment.
The trial court therefore invalidated the assessment and
ordered the defendant to recalculate the supplemental
assessment using the proper method. The court further
ordered that, ‘‘[i]f the street frontage associated with
777 Main Street has remained unchanged since the ini-
tial assessment, the [defendant] is directed to return
the amount paid by [the plaintiff] . . . [and, if] the
street frontage . . . has changed since the initial
assessment, [the defendant] is directed to make the
appropriate calculation in compliance with this memo-
randum of decision.’’
   The defendant appealed to the Appellate Court,
claiming that the trial court incorrectly determined that
it had to use the same method to calculate the supple-
mental assessment as had been used to calculate the
initial assessment in 1849. The plaintiff cross appealed,
claiming that the trial court improperly rendered sum-
mary judgment in favor of the defendant on the ground
that the defendant had authority to levy the supplemen-
tal assessment because the plaintiff argued that conver-
sion of the building into residential units did not consti-
tute construction of structures under § 7-249. The
appeal and cross appeal were transferred to this court
pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
  We agree with the defendant both that the trial court
correctly determined that the defendant had authority
to levy the supplemental assessment and that the trial
court incorrectly determined that it used an improper
method in calculating the supplemental assessment.
Accordingly, we uphold the trial court’s decision to
render summary judgment in favor of the defendant
and reverse the trial court’s judgment regarding the
claim of improper methodology. Additional facts will
be set forth as required.
                            I
   The claims raised by both parties center on the proper
interpretation of § 7-2496—whether the creation of the
residential units constituted construction of ‘‘struc-
tures,’’ and, if so, what method was required to calculate
the supplemental assessment. We are therefore faced
with ‘‘an issue of statutory construction requiring a
conclusion of law. When construing a statute, we adhere
to fundamental principles of statutory construction
. . . over which our review is plenary.’’ (Citations omit-
ted; footnote omitted.) Forest Walk, LLC v. Water Pollu-
tion Control Authority, 291 Conn. 271, 281, 968 A.2d
345 (2009).
   In construing § 7-249, our analysis is guided by Gen-
eral Statutes § 1-2z, the plain meaning rule, which
requires that we ‘‘first . . . consider the text of the
statute itself and its relationship to the broader statu-
tory scheme. If, after examining such text and consider-
ing such relationship, the meaning of such text is plain
and unambiguous and does not yield absurd or unwork-
able results, extratextual evidence of the meaning of
the statute shall not be considered. . . . The test to
determine ambiguity is whether the statute, when read
in context, is susceptible to more than one reasonable
interpretation.’’ (Citation omitted; internal quotation
marks omitted.) State v. Dudley, 332 Conn. 639, 645,
212 A.3d 1268 (2019).
   In determining whether statutory language contains
ambiguity, ‘‘we must carefully examine the entire text
of the statute. . . . [I]t is a basic tenet of statutory
construction that [w]e construe a statute as a whole
and read its subsections concurrently in order to reach
a reasonable overall interpretation . . . .’’ (Citation
omitted; internal quotation marks omitted.) Id., 647.
‘‘[T]he legislature is always presumed to have created
a harmonious and consistent body of law . . . .’’ (Inter-
nal quotation marks omitted.) Stone-Krete Construc-
tion, Inc. v. Eder, 280 Conn. 672, 678, 911 A.2d 300
(2006).7
   ‘‘Although we generally begin with the text of the
statute, we note that we are not writing on a clean slate
. . . .’’ Stiffler v. Continental Ins. Co., 288 Conn. 38,
43, 950 A.2d 1270 (2008). Although this court has not
addressed either of the claims raised by the parties, we
have construed § 7-249 for other purposes, which we
briefly review prior to addressing the parties’ claims.
  The defendant ‘‘is a municipal corporation created
in 1929 by a special act of the General Assembly. 20
Spec. Acts 1204, No. 511 [1929]. It was given broad
powers relating to sewage disposal, water supply and
regional planning as well as powers limited to certain
highways.’’ Rocky Hill Convalescent Hospital, Inc. v.
Metropolitan District, 160 Conn. 446, 450, 280 A.2d 344
(1971). The defendant has been designated the water
pollution control authority for the metropolitan district,
which includes ‘‘eight member and five nonmember
towns in the greater Hartford area . . . .’’ Glastonbury
v. Metropolitan District Commission, 328 Conn. 326,
327, 179 A.3d 201 (2018); see General Statutes § 7-246.
The defendant’s authority is limited to ‘‘those powers
that have been expressly granted to it by the state or
that are necessary for it to discharge its duties and to
carry out its objects and purposes.’’ (Internal quotation
marks omitted.) Wright v. Woodridge Lake Sewer Dis-
trict, 218 Conn. 144, 148, 588 A.2d 176 (1991).
   Section 7-249 authorizes the defendant, like any other
water pollution control authority, to levy special benefit
assessments—including supplemental assessments—
against the property benefited by the sewerage system.
‘‘The benefit to a property owner is measured solely
according to the amount by which the improvement
causes the property to increase in market value. . . .
Under § 7-249, [t]he monetary value of the special bene-
fit conferred upon a piece of property by the presence of
a sewerage system must be calculated by the difference
between the market value of the realty with and without
the sewerage system . . . .’’ (Citations omitted; inter-
nal quotation marks omitted.) Shoreline Care Ltd. Part-
nership v. North Branford, 231 Conn. 344, 351, 650 A.2d
142 (1994).8
                            II
   The plaintiff claims that the trial court incorrectly
concluded that the defendant had authority to levy the
supplemental assessment because creation of the resi-
dential units did not constitute construction of struc-
tures under § 7-249. It argues that, although the term
‘‘structure’’ may have a broad definition in other areas
of the law, it has acquired a particular meaning within
the context of property law, which the trial court and
the defendant ignored. Specifically, the plaintiff submits
that the term ‘‘structure’’ is equivalent to the term
‘‘building’’ under this state’s property laws and should
be so defined under § 7-249. We disagree.
  ‘‘The party seeking summary judgment has the bur-
den of showing the absence of any genuine issue [of]
material facts which, under applicable principles of sub-
stantive law, entitle him to a judgment as a matter of
law . . . .’’ (Internal quotation marks omitted.) Liberty
Mutual Ins. Co. v. Lone Star Industries, Inc., 290 Conn.
767, 787, 967 A.2d 1 (2009). Our review of a trial court’s
decision to grant a motion for summary judgment is
plenary. See, e.g., Grimm v. Fox, 303 Conn. 322, 329,
33 A.3d 205 (2012). More particularly, in the present
case, because the plaintiff’s claim that the trial court
erroneously rendered summary judgment in favor of
the defendant distills to an issue of statutory interpreta-
tion—whether the alterations to the property consti-
tuted construction of ‘‘structures’’ under § 7-249—our
review is limited to that legal conclusion. See, e.g., Mort-
gage Electronic Registration Systems, Inc. v. White,
278 Conn. 219, 226, 896 A.2d 797 (2006).
   Section 7-249 authorizes a water pollution control
authority to levy a supplemental assessment for benefits
to ‘‘buildings or structures constructed or expanded’’
after the initial assessment. See Tower Business Park
Associates Number One Ltd. Partnership v. Water Pol-
lution Control Authority, 213 Conn. 112, 121, 566 A.2d
696 (1989) (Tower Business). The parties agree that
the interior renovations to the property at issue—the
creation of 285 residential units—did not constitute
construction or expansion of the building and did not
constitute expansion of the existing structures. The
issue is whether these renovations constituted con-
struction of ‘‘structures.’’
  The term ‘‘structures’’ is not defined in § 7-249, and
this court never has interpreted this term in the context
of § 7-249. When a statute does not define a term, ‘‘Gen-
eral Statutes § 1-1 (a) directs that we construe the term
according to its commonly approved usage, mindful of
any peculiar or technical meaning it may have assumed
in the law. We may find evidence of such usage, and
technical meaning, in dictionary definitions, as well as
by reading the statutory language within the context of
the broader legislative scheme.’’ State v. Menditto, 315
Conn. 861, 866, 110 A.3d 410 (2015). Additionally, we
may look to prior case law defining the term at issue.
See Nationwide Mutual Ins. Co. v. Pasiak, 327 Conn.
225, 246, 173 A.3d 888 (2017) (looking to case law to
construe phrase ‘‘arising out of’’ to determine whether
insurer was obligated to indemnify business owner for
tortious conduct committed against employee); Stan-
dard Oil of Connecticut, Inc. v. Administrator, Unem-
ployment Compensation Act, 320 Conn. 611, 635–36,
134 A.3d 581 (2016) (looking to case law when constru-
ing ‘‘invoice’’ in context of payments to contractors).
   Black’s Law Dictionary defines the term ‘‘structure’’
as ‘‘[a]ny construction, production, or piece of work
artificially built up or composed of parts purposefully
joined together . . . .’’ Black’s Law Dictionary (11th
Ed. 2019) p. 1721. This definition is consistent with the
definition of this term contained in dictionaries at and
near the time that § 7-249 was amended in 1973 to
include the phrase ‘‘building or structures.’’9 See Black’s
Law Dictionary (4th Ed. 1968) p. 1592 (‘‘[a]ny construc-
tion, or any production or piece of work artificially
built up or composed of parts joined together in some
definite manner’’); The American College Dictionary
(1962) (‘‘anything composed of parts arranged together
in some way’’); see Black’s Law Dictionary (5th Ed.
1979) p. 1276 (‘‘Any construction, or any production or
piece of work artificially built up or composed of parts
joined together in some definite manner. That which is
built or constructed; an edifice or building of any kind.
A combination of materials to form a construction for
occupancy, use or ornamentation whether installed on,
above, or below the surface of a parcel of land.’’); see
also Andrew B. Hendryx Co. v. New Haven, 104 Conn.
632, 639–40, 134 A. 77 (1926) (noting that dictionaries
in 1920s defined ‘‘structure’’ as ‘‘ ‘something con-
structed or built, as a building, a dam, a bridge’ ’’ or
‘‘ ‘any production or piece of work artificially built up, or
composed of parts and joined together in some definite
manner’ ’’); cf. State v. Menditto, supra, 315 Conn. 866
(‘‘dictionaries in print at [the] time [of enactment] are
especially instructive’’).
   Our appellate courts consistently have applied this
dictionary definition in other contexts, such as zoning,
insurance coverage, and criminal cases, and, in doing
so, explained that this definition encompasses, but is
not confined to, buildings. See Andrew B. Hendryx Co.
v. New Haven, supra, 104 Conn. 640 (defining ‘‘struc-
ture,’’ in context of assessment for taxation, as ‘‘not
confined to an independent building but . . . to
include anything which is built or constructed, an edi-
fice or building of any kind, any piece of work artificially
built up or composed of parts joined together in some
definite manner’’); see also Alderman v. Hanover Ins.
Group, 169 Conn. 603, 608–609, 363 A.2d 1102 (1975)
(defining ‘‘structure’’ for insurance coverage purposes
to include buildings, certain freestanding constructions,
and ‘‘devices which are not in any strict sense indepen-
dent buildings’’ but not pieces of equipment (internal
quotation marks omitted)); State v. Perez, 78 Conn. App.
610, 644–45, 828 A.2d 626 (2003) (defining ‘‘structure’’
for purposes of burglary statute consistent with defini-
tion in sixth edition of Black’s Law Dictionary), cert.
denied, 271 Conn. 901, 859 A.2d 565 (2004).
   In contrast, the term ‘‘building’’ has been defined
more narrowly as ‘‘a fabric or edifice, framed or con-
structed, designed to stand more or less permanently,
and covering a space of land, for use as a dwelling,
storehouse, factory, shelter for beasts, or some other
useful purpose.’’ (Internal quotation marks omitted.)
Katsoff v. Lucertini, 141 Conn. 74, 77, 103 A.2d 812
(1954); see also Tine v. Zoning Board of Appeals, 308
Conn. 300, 307, 63 A.3d 910 (2013) (defining ‘‘building’’
as ‘‘a constructed edifice designed to stand more or
less permanently, covering a space of land, [usually]
covered by a roof and more or less completely enclosed
by walls . . . distinguished from structures not
designed for occupancy’’ (internal quotation marks
omitted)); State v. Ruocco, 151 Conn. App. 732, 753, 95
A.3d 573 (2014) (‘‘[a] structure with walls and a roof,
esp[ecially] a permanent structure’’), aff’d, 322 Conn.
796, 144 A.3d 354 (2016). As this court has explained,
‘‘while a building is always a structure, all structures
are not buildings.’’ Katsoff v. Lucertini, supra, 78;
Andrew B. Hendryx Co. v. New Haven, supra, 104 Conn.
640 (same). Thus, this court has recognized that, on the
basis of its dictionary definition, the term ‘‘structure’’
is broader than the term ‘‘building.’’
   The trial court, under this broad definition of ‘‘struc-
ture,’’ correctly concluded that the interior renovations
to the property in the present case—the creation of 285
residential units—constituted construction of struc-
tures under § 7-249. There is no genuine issue of mate-
rial fact that creation of the residential units was ‘‘con-
struction, production, or piece[s] of work artificially
built up or composed of parts purposefully joined
together . . . .’’ Black’s Law Dictionary (11th Ed. 2019)
p. 1721. The exhibits attached to the plaintiff’s appeal
to the Superior Court, upon which the defendant relied
in support of its motion for summary judgment, showed
that new units were constructed on each floor of the
building, with each unit containing a new kitchen, bath-
room, bedroom, and living area so that each unit was
‘‘artificially built up or composed of parts joined
together’’ to create separate residences inside the
already existing building. Andrew B. Hendryx Co. v.
New Haven, supra, 104 Conn. 640.
   Notably, the plaintiff does not argue that, if this dic-
tionary definition applies, there is a genuine issue of
fact regarding whether the construction of the residen-
tial units constitutes construction of structures. Rather,
the plaintiff contends that this broad definition should
not apply at all because dictionary definitions are not
applicable when a term is accorded a peculiar meaning
under the law and ‘‘where the context indicates that a
different meaning was intended.’’10 (Internal quotation
marks omitted.) The plaintiff asserts that the term
‘‘structure’’ has acquired a peculiar meaning in real
property law that trumps the common dictionary defini-
tion and that real property law and benefit assessments
are intertwined so that the definition of ‘‘structure’’
under real property law must govern benefit assess-
ments. The plaintiff asserts that the term ‘‘structure’’ is
defined under real property statutes to be ‘‘somewhat
coextensive’’ with the term ‘‘building’’ and, thus, is lim-
ited to ‘‘those things that are built upon the vacant land,
such as buildings, landmarks, historical sites or other
historic structures.’’
   It is true that, if a term acquires a unique meaning
within the confines of a certain statutory scheme, that
definition will control over the general dictionary defini-
tion or a definition found in case law involving other
unrelated statutes. See, e.g., State v. Vickers, 260 Conn.
219, 224, 796 A.2d 502 (2002) (‘‘[w]ords in a statute must
be given their plain and ordinary meaning . . . unless
the context indicates that a different meaning was
intended’’ (internal quotation marks omitted)); see also
Dattco, Inc. v. Commissioner of Transportation, 324
Conn. 39, 48, 151 A.3d 823 (2016) (‘‘[i]n addition to
considering the dictionary definition of the term [at
issue] we must consider its meaning also in the context
that it is used in the provision at issue and in related
provisions’’).
   Even if we assume that the definition of ‘‘structure’’
under real property law governs benefit assessments,
the plaintiff is wrong that the statutes governing real
property require limiting the definition of the term
‘‘structure’’ so that it is coextensive with the term ‘‘build-
ing’’ in all statutes that involve real property. In fact,
the statutes the plaintiff cites do not explicitly define
‘‘structure’’ as coextensive with ‘‘building.’’ Rather, the
statutes either provide no definition at all or merely
provide that a building is a certain kind of structure,
or that a structure includes buildings, which is consis-
tent with the recognized principle that, while all build-
ings are structures, not all structures are buildings. See
General Statutes § 47-18a (using term ‘‘structure’’ in
regulating ‘‘any historic structure or landmark’’ without
defining this term); General Statutes § 47-35 (‘‘[t]obacco
poles used in any structure utilized for the curing of
tobacco in the leaf shall be deemed for all purposes an
integral part of such structure’’); General Statutes § 47-
42a (b) (using phrase ‘‘historically significant structures
or sites’’ without any definition); General Statutes § 47-
68a (p) (‘‘‘[b]uilding’ means a structure or structures
containing one or more units and comprising a part of
the property’’); General Statutes § 47-202 (28) (defining
‘‘real property’’ as ‘‘any leasehold or other estate or
interest in, over, or under land, including structures,
fixtures, and other improvements’’).
   General Statutes § 47-300 (1) is the only statute the
plaintiff cites requiring that the term ‘‘structure’’ be
limited to structures used as a residence, which shows
that this limitation of the term ‘‘structure’’ is unique to
this statute and is not generally applicable to all statutes
involving real property. See General Statutes § 47-300
(1) (defining ‘‘[e]ligible housing’’ as ‘‘any building, struc-
ture or portion thereof which is used or occupied, or
intended, arranged or designed to be used or occupied,
as the home, residence or sleeping place of one or more
persons or families of very low income, low income or
moderate income’’). This also shows that the legislature
knew how to limit the definition of the term ‘‘structure’’
but chose not to do so in the context of § 7-249.
  Even if some statutes relating to real property treat
the terms ‘‘building’’ and ‘‘structure’’ synonymously,
other real property statutes list them as separate and
distinct terms. See General Statutes § 4b-133 (a)
(regarding security audits for ‘‘any building or struc-
ture’’); General Statutes § 4b-135 (security requirements
for leasing of ‘‘any building or structure’’). The fact
that statutes governing real property do not have a
consistent definition of ‘‘structure’’ shows that this term
has not acquired a unique meaning in real property law.
   To the extent that the statutes cited by the plaintiff
treat the terms ‘‘building’’ and ‘‘structure’’ equivalently,
these statutes are distinguishable. None of these stat-
utes uses the disjunctive, ‘‘or,’’ as used in § 7-249. When
a statute has used the phrase, ‘‘building or structure,’’
this court has interpreted the term ‘‘structure’’ as
broader than ‘‘building.’’ See Andrew B. Hendryx Co.
v. New Haven, supra, 104 Conn. 642 (disjunctive refer-
ence to ‘‘building or structure’’ in provision at issue
signaled intent to reach both independent buildings
affixed to land and other structures artificially built up).
This court has explained that ‘‘[o]ther provisions in our
statutes demonstrate that the legislature is aware that
there is a difference between a building and other types
of structures, and that it knows how to make specific
reference to all structures [for broader applicability or
to just buildings for more narrow applicability] when
it intends to do so.’’ Tine v. Zoning Board of Appeals,
supra, 308 Conn. 307; see id., 307–308 (listing statutes
in which both terms, ‘‘structure’’ and ‘‘building’’ are
used, showing intent that these terms are to have sepa-
rate meanings). When the legislature has intended to
limit a statute’s applicability to buildings, and not to
the broader category of structures, the legislature has
done so by using only the term ‘‘building.’’ Id., 308
(explaining that statutes show that legislature knows
how to extend applicability to all structures and use of
only term ‘‘building’’ shows intent for narrower applica-
bility).
   The plaintiff counters that the term ‘‘or’’ may be con-
strued in the conjunctive, not the disjunctive. Ordi-
narily, ‘‘[t]he use of the disjunctive ‘or’ between the two
parts of the statute indicates a clear legislative intent
of separability.’’ State v. Dennis, 150 Conn. 245, 248,
188 A.2d 65 (1963). Nevertheless, the plaintiff is correct
that ‘‘[t]he disjunctive ‘or’ can be construed as ‘and’
where such construction clearly appears to have been
the legislative intent.’’ D’Occhio v. Connecticut Real
Estate Commission, 189 Conn. 162, 170, 455 A.2d 833
(1983). The present case, however, is distinguishable
from cases in which we have interpreted ‘‘or’’ to mean
‘‘and,’’ because, in those cases, the words separated
by the term ‘‘or’’ in the statute at issue were defined
synonymously, which clearly is not the case here. See
State v. Allen, 216 Conn. 367, 380, 579 A.2d 1066 (1990)
(clear intent for term ‘‘or’’ in phrase, ‘‘licensed or privi-
leged,’’ in certain criminal statutes is to be construed
in conjunctive due to definition of term ‘‘licensed’’ as
‘‘a personal, revocable, and unassignable privilege’’
(emphasis omitted; internal quotation marks omitted)).
  Finally, the plaintiff counters that, if construction of
structures includes interior improvements, renovations,
or remodeling, like the creation of residential units, a
supplemental assessment could be levied for any
improvement made to a property, which would improp-
erly expand the scope of the statute. We disagree.
   As explained previously, § 7-249 prohibits the total
amount of the assessments—including both the initial
and any supplemental assessments—from exceeding
the value of the benefit to the property from accessing
the sewerage system. See Tower Business, supra, 213
Conn. 117 (‘‘[t]he sum of initial and subsequent assess-
ments shall not exceed the special benefit accruing to
the property’’ (internal quotation marks omitted)). A
supplemental assessment is limited to the value of the
‘‘[b]enefits to buildings or structures constructed or
expanded after the initial assessment . . . .’’ (Empha-
sis added.) General Statutes § 7-249; Tower Business,
supra, 121. Thus, the new or expanded building or struc-
tures must increase the benefit to the property before
the defendant can levy a supplemental assessment. If
the altered property receives the same benefit from
accessing the sewerage system as did the initial prop-
erty, then § 7-249 prohibits a supplemental assessment
because the benefit already has been paid for through
the initial assessment, and any additional assessment
would cause the total amount of the assessments to
exceed the benefit accruing to the property. Not all
interior improvements and renovations will increase
the ‘‘benefit’’ the property receives from the sewerage
system. As a result, not all interior improvements made
to a property will justify a supplemental assessment,
and, thus, our definition of the term ‘‘structure’’ does
not impermissibly expand the scope of § 7-249.
   Therefore, the trial court correctly interpreted the
term ‘‘structures’’ in § 7-249 to include any ‘‘construc-
tion, production, or piece of work artificially built up or
composed of parts purposefully joined together . . . .’’
Black’s Law Dictionary (11th Ed. 2019) p. 1721. Accord-
ingly, we conclude that the trial court properly granted
the defendant’s motion for summary judgment because
there was no genuine issue of material fact that the
defendant had authority to levy the supplemental
assessment on the ground that the creation of the 285
residential units constituted construction of structures
under this statute, properly construed.
                            III
   Having determined, with respect to the plaintiff’s
cross appeal, that the defendant had authority to levy
the supplemental assessment, we turn to the defen-
dant’s challenge on appeal to the trial court’s determina-
tion that the defendant incorrectly calculated the sup-
plemental assessment by failing to use the same method
as was used for the initial assessment because the bene-
fit to new structures may only be ‘‘assessed as if the new
. . . structures had existed at the time of the initial
assessment’’; General Statutes § 7-249; if the same
method was used. The defendant argues that § 7-249
clearly and unambiguously provides it with discretion
to determine the proper method to apply in calculating
both initial and supplemental assessments. We agree
with the defendant.
   The following additional facts and procedural history
are necessary to our review of this claim. At trial, the
plaintiff offered the testimony of Allen King, a real estate
administrator employed by the defendant, who testified
that, in 1849, the property at 777 Main Street was
assessed by the predecessor to the defendant, which
did not exist in 1849, using the street frontage method,
although King did not know why this method was used
and was uncertain as to whether the taxing authority
at the time used or permitted the use of any other
method besides street frontage or lateral charge. King
explained that a lateral charge is the fee that the defen-
dant assesses when it brings the street line to the sewer
line after the building owner has brought a sewer line
from its building to the street line. King further testified
that the supplemental assessment was levied in 2015
because the use of the building had changed from com-
mercial to residential. He testified that the supplemental
assessment was calculated using the schedule of flat
rates the defendant adopted in 1995. This schedule con-
siders three components: the frontage charge, the lat-
eral charge, and the area charge, with the area charge
broken into three additional categories—acreage, num-
ber of dwelling units, and number of rooms. Only certain
categories apply to certain kinds of buildings. For exam-
ple, the number of dwelling units is only a factor in
determining the amount of the assessment for single
unit and multiunit dwellings; the number of rooms is
only a factor in determining the amount of the assess-
ment for hospitals, hotels, motels, and convalescent
homes; and acreage is only a factor in determining the
amount of the assessment for commercial buildings,
schools, and churches.
   King also testified that the defendant had incurred
no costs from the plaintiff’s conversion of the property
into residential units. There had, however, been sys-
temwide upgrades, changes, and improvements to the
Hartford sewerage system, although he was unaware
of any new construction to the Main Street sewerage
line connecting the property to the Hartford sewerage
system since 1849.
  The plaintiff offered no evidence regarding the mar-
ket value of the property, originally or as altered, from
any time period. Nor did the plaintiff offer any evidence,
expert or otherwise, showing that the amount of the
supplemental assessment exceeded the benefit to the
property from accessing the sewerage system.
  The defendant presented the testimony of Richard
Michaud, a real estate appraiser, who valued the prop-
erty as altered at $53 million. Michaud testified that,
without access to the sewerage system, the property
could not function as a residential building, so it would
be worthless. Additionally, he testified that the use of
any other type of system, such as a septic system or a
storage tank system, was more expensive than the price
of the assessment.
   In its decision, the trial court determined that it did
not need to decide whether the supplemental assess-
ment was excessive11 because it concluded that the
defendant had incorrectly calculated the supplemental
assessment, which should have been calculated on the
basis of street frontage, as was the 1849 assessment. The
crux of the trial court’s decision regarding methodology
was that, if § 7-249 required improvements or alter-
ations to properties to be ‘‘assessed as if the new . . .
structures had existed at the time of the initial assess-
ment,’’ the only way to do so would be to use the same
method that was used during the initial assessment.
The trial court relied on this court’s decision in Tower
Business, supra, 213 Conn. 112, in support of its ratio-
nale. Specifically, the trial court reasoned that, in Tower
Business, this court characterized the use of the same
method in calculating both the initial and supplemental
assessments as the ‘‘prescribed method for calculating
the amount of a special assessment . . . .’’ Id., 118.
The trial court explained that, given that the frontal
footage may not have changed since 1849—an issue
on which it made no finding—its decision was not
unreasonable or absurd, even if it prevented the defen-
dant from levying a supplemental assessment at all
because there was no evidence that, since 1849, there
had been any improvements to the sewerage line con-
necting the property at 777 Main Street to the sewerage
system, and, thus, there were no costs for the defendant
to recoup through the supplemental assessment.
Although there was evidence that the defendant had
made improvements to the Hartford sewerage system
generally, the trial court determined that there was no
evidence of how these improvements affected or bene-
fited the subject property.
  To resolve this claim, we begin with the text of § 7-
249 and apply the principles of statutory construction
that we previously discussed. See footnote 7 of this
opinion and accompanying text. The parties dispute
whether the statute’s second sentence, governing sup-
plemental assessments, regulates the method to be used
in calculating supplemental assessments: ‘‘Benefits to
buildings or structures constructed or expanded after
the initial assessment may be assessed as if the new or
expanded buildings or structures had existed at the
time of the initial assessment.’’ General Statutes § 7-249.
This language does not explicitly refer to any particular
method for arriving at such an assessment.
  Nevertheless, the plaintiff argues that, in Tower Busi-
ness, this court construed this language to require use
of the same method in calculating both the initial and
supplemental assessment. See Tower Business, supra,
213 Conn. 116. In Tower Business, a one-story factory
building initially had been assessed in 1974 using the
grand list valuation method. Id. Subsequently, in the
1980s, the plaintiff converted this one-story factory
building into a two-story commercial office building.
Id. As a result of the renovations, the defendant levied
a supplemental assessment that was calculated by using
the same grand list valuation method that was in effect
in 1974. Id.
   The plaintiff in Tower Business appealed the supple-
mental assessment, claiming that it was excessive
because the volume of sewage generated by the two-
story office building was less than when the former
one-story factory building was in operation. Id., 118–19.
In determining whether the supplemental assessment
was excessive, this court examined the same second
sentence of the statute at issue in the present case and
explained: ‘‘The evident purpose of this provision of § 7-
249 is to allow a municipality to impose a supplemental
assessment for new or improved buildings in an amount
that, together with the initial assessment, will equal
the assessment that would have been made if these
improvements had existed at the time of the initial
assessment. In order to defeat the supplemental assess-
ment that has been imposed on its property, therefore,
the plaintiff must prove that, together with the initial
assessment, it exceeds the benefit that access to the
sewers would have conferred upon the property as a
whole at the time of the initial assessment if the present
office building had then been erected [with the benefit
being] . . . calculated by the difference between the
market value of the realty with and without the sewer-
age system . . . .’’ (Emphasis added; internal quotation
marks omitted.) Id., 118.
  In evaluating the plaintiff’s claim in Tower Business,
this court noted that ‘‘[t]he plaintiff [did] not claim that
this prescribed method for calculating the amount of
a special assessment [had] not been followed by the
defendant.’’ (Emphasis added.) Id. Rather, the plaintiff’s
claim in Tower Business was premised on the argument
that a supplemental assessment may not be imposed if
there is no evidence that the changes to the property
will cause additional use of the sewerage system. Id.,
119–20. This court rejected that argument. Id.
   The plaintiff in the present case, however, makes an
altogether different argument than the argument raised
in Tower Business. As stated, Tower Business involved
whether sewerage use factored into whether a supple-
mental assessment was proper, not whether the defen-
dant had to use the same method to calculate both the
initial and supplemental assessments. Nonetheless, the
plaintiff in the present case argues that, although meth-
odology was not at issue in Tower Business, this court’s
analysis of § 7-249 in Tower Business requires the same
method to be used for the supplemental assessment as
was used for the initial assessment because that prac-
tice occurred in Tower Business and we described it
as the ‘‘prescribed method for calculating the amount
of a special assessment . . . .’’ Id., 118.
   Contrary to the plaintiff’s contention, however, this
court did not characterize the use of the same method
for calculating the initial and supplemental assessments
as the ‘‘prescribed method’’ but, rather, the phrase, ‘‘this
prescribed method for calculating the amount of a spe-
cial assessment,’’ referred to the court’s statement that
§ 7-249 requires the defendant to value the altered prop-
erty as if it existed at the time of the initial assessment.
Specifically, this court was referring to its determina-
tion that supplemental assessments of ‘‘new or
improved buildings [or structures] [cannot exceed] an
amount that, together with the initial assessment, will
equal the assessment that would have been made if
these improvements had existed at the time of the initial
assessment.’’ Id. The ‘‘method’’ that Tower Business
referred to is the method for calculating the date of
valuation, not the factors the defendant considers in
calculating the assessments, such as street frontage,
acreage, lateral charge, grand list valuation, and use.
The defendant in Tower Business assessed the expan-
sion of the building as if the expanded building had
existed in 1974; id., 116; in conformance with this ‘‘pre-
scribed method’’ regarding the date of valuation. There
is no reference, however, in Tower Business about
whether the defendant must consider the same factors
in calculating the initial and supplemental assessments.
Because this issue was not raised in Tower Business,
the court never addressed whether new or expanded
buildings or structures could be assessed using a differ-
ent method, as if they existed at the time of the initial
assessment.12
  Therefore, we are not convinced that our decision in
Tower Business compels a conclusion that the second
sentence of § 7-249 requires that a certain method apply
to supplemental assessments. In the absence of any
controlling interpretation of the second sentence of the
statute, we turn back to the language of the statute,
examined as a whole, to determine whether it clearly
and unambiguously addresses the proper method that
a water pollution control authority must employ in cal-
culating a supplemental assessment. See, e.g., Vibert v.
Board of Education, 260 Conn. 167, 176, 793 A.2d 1076
(2002). Because § 7-249 is a lengthy statute (fourteen
sentences) packed with content, an examination of the
statute sentence by sentence is both unavoidable and
useful.
 The statute begins with a general grant of power to
water pollution control authorities to levy assessments,
so long as the property is benefited by the sewerage
system and the assessment conforms to the rules
adopted by the water pollution control authority.13 The
statute then specifies certain circumstances in which
the water pollution control authority may levy specific
kinds of assessments, such as supplemental assess-
ments,14 as is principally at issue in the present case,
and deferred assessments for land not yet developed.15
    After explaining the different types of assessments,
§ 7-249 sets forth a limitation on the total amount of
the assessment levied on a property, including ‘‘[t]he
sum of initial and subsequent assessments . . . .’’16 The
next three sentences of the statute then set forth costs
that may be considered in determining the amount of
the assessment, stating that ‘‘[s]uch assessment’’—
referring to the use of the phrase, ‘‘sum of initial and
subsequent assessments,’’ in the previous sentence—
may include a variety of costs, such as ‘‘a proportionate
share of the cost of any part of the sewerage system
. . . .’’17 The plain and unambiguous language of the
statute therefore makes clear that, in these three senten-
ces of the statute regarding costs to be considered in
determining the amount of the assessments, the phrase
‘‘[s]uch assessment’’ includes all of the types of assess-
ments previously set forth, including the initial assess-
ments, any supplemental assessment, and any deferred
assessment.
   Only after these three sentences does § 7-249 estab-
lish the required method for calculating assessments.
The statute’s tenth sentence provides: ‘‘In assessing
benefits and apportioning the amount to be raised
thereby among the properties benefited, the water pol-
lution control authority may give consideration to the
area, frontage, grand list valuation and to present or
permitted use or classification of benefited properties
and to any other relevant factors.’’ We have described
this portion of the statute as ‘‘broad,’’ granting water
pollution control authorities discretion to determine
the method to apply in calculating initial assessments.
Gaynor-Stafford Industries, Inc. v. Water Pollution
Control Authority, 192 Conn. 638, 645, 474 A.2d 752
(‘‘§ 7-249 contains broad provisions, permitting the
[water pollution control authority] to ‘give consider-
ation to the area, frontage, grand list valuation and to
present or permitted use or classification of benefited
properties and to any other relevant factors’ ’’), cert.
denied, 469 U.S. 932, 105 S. Ct. 328, 83 L. Ed. 2d 265
(1984). Unless we conclude that a certain method is
unreasonable, we defer to the water pollution control
authority’s discretion in setting the method. See id.,
646 (‘‘where the formula adopted bears a reasonable
relationship to the benefits conferred the method of
assessment would be upheld’’). We have not, however,
determined whether this discretion extends to the
method employed in calculating supplemental assess-
ments, as opposed to initial assessments.
    The plaintiff argues that the clause, ‘‘assessing bene-
fits,’’ ‘‘pertains to the method by which initial assess-
ments are formulated,’’ not to supplemental assessments,
because of the distance between the two sentences.
This argument, however, ignores the statute’s context.
First, the term ‘‘assessing’’ is not limited in any way.
Second, we note that, if textual proximity were relevant
or determinative, the portion of the statute regarding
initial assessments is located even farther from this
section on methodology—it is the first sentence of the
statute. Third, as we have explained, immediately prior
to this portion on methodology, the phrase, ‘‘[s]uch
assessments,’’ refers to both ‘‘initial and subsequent
assessments’’ in regard to the costs that may be consid-
ered in calculating assessments. The statute then sets
forth how ‘‘[s]uch assessments’’ may be calculated. In
context, the phrase, ‘‘[i]n assessing benefits,’’ is reason-
ably susceptible to only one interpretation—it means
‘‘in assessing benefits for such assessments, including
both initial and subsequent assessments.’’ As a result,
we conclude that § 7-249 must grant water pollution
control authorities discretion in deciding the method
to apply in assessing supplemental benefits. Thus, in
the present case, although the total amount of the initial
and supplemental assessments could not exceed the
value of the benefit that access to the sewerage system
would have conferred on the altered property if it had
existed in 1849, the defendant retained discretion to
determine the method to apply in calculating the supple-
mental assessment. The plaintiff, which bears the bur-
den in this case, however, has not maintained any claims
before this court or the trial court18 that either the assess-
ment exceeded the benefit to the property or that the
method was unreasonable.
   The plaintiff counters that, even if the portion of § 7-
249 regarding methodology is not explicitly limited to
calculating the initial assessment, other portions of § 7-
249 require use of the same method for calculating
the initial and supplemental assessments. The plaintiff
contends that § 7-249 requires the defendant to adopt
rules regarding levying assessments and to comply with
those rules, and interprets this portion of the statute
to prevent the defendant from changing the rules appli-
cable to a certain property once it levies the initial
assessment, thereby requiring the defendant to apply
the same rules to the supplemental assessment as
existed at the time of the initial assessment. Specifically,
the plaintiff argues that, because the method used has
to conform with the rules adopted by the defendant,
and because the supplemental assessment has to be
based on the benefit to the property as of the time of
the initial assessment, the method used for calculating
the supplemental assessment must be a method author-
ized at the time of the initial assessment and not a
method authorized by rules adopted after 1849. The
plaintiff contends that the only methods authorized in
1849 were street frontage and lateral charge, and, thus,
the defendant was limited to those methods in calculat-
ing the supplemental assessment because, as the trial
court determined, it would be impossible to assess the
altered property as if it existed in 1849 by using a
method that did not exist at that time.
   The plaintiff is correct that the first sentence in § 7-
249 requires the defendant to set rules regarding benefit
assessments and to comply with those rules. See Gen-
eral Statutes § 7-249 (‘‘the water pollution control
authority may levy benefit assessments upon the lands
and buildings in the municipality which, in its judgment,
are especially benefited thereby . . . according to
such rule as the water pollution control authority
adopts’’). Even if this sentence prevents the defendant
from changing the rules applicable to a particular prop-
erty once it levies the initial assessment, and thus limits
the defendant’s choice in method to the same extent
limited in 1849, nothing in the statute prevents the
defendant from using a different method for calculating
the initial and supplemental assessments, as long as
that method was authorized under the rules applicable
at the time of the initial assessment. The plaintiff has
failed to offer any evidence that the defendant used a
method not authorized under the rules governing bene-
fit assessments in 1849. Evidence at trial showed that,
at the time of the initial assessment, which predated
§ 7-249, a predecessor to the defendant was in charge of
levying sewerage benefit assessments, and no evidence
was offered as to the extent of its authority. Although
there is evidence in the record that the initial assess-
ment was calculated on the basis of street frontage,
there is no evidence that the authority of the defendant’s
predecessor was limited to considering only street
frontage and no other factors, such as present use.
Rather, the testimony at trial resulted in uncertainty
as to which methods were permitted to be used in
calculating sewerage benefit assessments in 1849. It
was the plaintiff’s burden to establish that a particular
method was improper. See Gaynor-Stafford Indus-
tries, Inc. v. Water Pollution Control Authority, supra,
192 Conn. 646.
   Moreover, to interpret § 7-249 as the plaintiff argues
would be unworkable and absurd. See, e.g., Tappin v.
Homecomings Financial Network, Inc., 265 Conn. 741,
758–59, 830 A.2d 711 (2003) (‘‘[w]e will not construe a
statute so as to effect an absurd result’’). Because water
pollution control authorities have discretion to consider
a variety of factors, only some of which apply to certain
kinds of property, the method used for calculating an
initial assessment may not apply for calculating a sup-
plemental assessment if the use of the property has
changed. For example, if a property used for multiunit
residential dwellings is initially assessed on the basis
of the number of residential units, and the property is
later converted into a single, large commercial building
(the opposite of what happened at 777 Main Street),
the initial methodology might not apply for purposes
of calculating the supplemental assessment. Under the
plaintiff’s interpretation of the statute, in these kinds
of circumstances, § 7-249 prohibits the levying of a sup-
plemental assessment.
   The plaintiff argues that this court has recognized
that, under § 7-249, the defendant may not recoup all
of its costs for construction of the sewerage system
through benefit assessments, so that interpreting the
statute as it contends would not be unworkable even
if such an interpretation would prevent the levying of
a supplemental assessment in this case or in other cases.
Although this court has explained that § 7-249 limits
the defendant’s ability to recoup its costs for sewerage
system construction in that an assessment cannot
exceed the benefit to the property; Shoreline Care Ltd.
Partnership v. North Branford, supra, 231 Conn. 352;
we never have interpreted this portion of § 7-249 as
limiting the method that may be used to calculate sup-
plemental assessments. If levying a supplemental
assessment would lead to the total amount of assess-
ments to exceed the benefit to the property, the supple-
mental assessment is prohibited. Nevertheless, that
does not require this court to interpret other portions
of § 7-249 to prevent the defendant from levying a sup-
plemental assessment, even if the assessment is not
excessive. The statute imposes a limitation, not on the
method used, but on the result of its calculation.
  In sum, we conclude that the trial court incorrectly
determined that § 7-249 required the defendant to use
the same method to calculate the supplemental assess-
ment as was used to calculate the initial assessment.19
Accordingly, we reverse the trial court’s judgment as
to this issue and direct the trial court on remand to
decide any remaining claims.
  The judgment is reversed only as to the trial court’s
determination of the defendant’s method of calculating
the supplemental assessment and the case is remanded
for further proceedings consistent with this opinion;
the judgment is affirmed in all other respects.
   In this opinion the other justices concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** September 4, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Testimony at trial established that, to calculate an assessment on the
basis of street frontage, the number of feet that the property occupies on
the public street is multiplied by a set rate. Evidence admitted at trial
showed that, since 1968, the defendant had adopted schedules of flat rate
assessments. In 1968, the defendant calculated assessments that were based
on flat rates for street frontage, area charge, and acreage. The schedule of
flat rate assessments was amended in 1995 and again in 2017. The record,
however, does not establish what methods other than street frontage, if
any, were authorized or used in 1849, or the flat rates, if any were adopted,
for calculating assessments under those methods. Additionally, although
the plaintiff offered some evidence that the property occupied the same
number of feet on the public street in 1849 as it does today, the trial court
made no finding in this regard.
   2
     General Statutes § 7-250 provides in relevant part: ‘‘(a) . . . [A]ny person
aggrieved by any assessment may appeal to the superior court for the judicial
district wherein the property is located and shall bring any such appeal to
a return day of said court not less than twelve nor more than thirty days
after service thereof and such appeal shall be privileged in respect to its
assignment for trial. . . .’’
   3
     In addition to challenging the defendant’s authority to levy the supple-
mental assessment, the plaintiff claimed in its original appeal to the Superior
Court that the supplemental assessment (1) was excessive, as it was calcu-
lated on the basis of 286 dwelling units, not 285 dwelling units, and (2)
violated the fair and reasonable standard under General Statutes § 7-255,
which governs sewerage connection and use charges. Although the plaintiff,
in its initial pleading on appeal to the Superior Court, did not challenge the
propriety of the method used by the defendant to calculate the supplemental
assessment, the plaintiff argued at trial that the supplemental assessment
was improper because it was calculated through the use of an incorrect
method. Following the close of evidence and closing argument, the plaintiff
requested permission to amend its appeal to conform the allegations to the
evidence presented at trial. The trial court granted the plaintiff’s request over
the defendant’s objection. The plaintiff then added a new count, claiming
that the supplemental assessment ‘‘was improperly calculated using the
incorrect methodology in violation of the requirements of [§ 7-249].’’ It is
this count on which the trial court rendered judgment in favor of the plaintiff
and that is the subject of the defendant’s appeal to this court. The trial court
found in the defendant’s favor on the ‘‘fair and reasonable’’ issue under § 7-
255, an issue the plaintiff has not challenged on appeal. Although the trial
court found that the proper number of residential units was 285, it deter-
mined that it did not need to decide whether the supplemental assessment
was excessive because it determined that the defendant used an improper
method to calculate the supplemental assessment.
   4
     Because § 7-249 does not define the term ‘‘structure,’’ the trial court
looked to both the dictionary definition of the term and this court’s prior
case law defining the term, concluding that the term ‘‘structure’’ is broadly
defined as ‘‘[a]ny construction, production, or piece of work artificially
built up or composed of parts purposefully joined together . . . .’’ (Internal
quotation marks omitted.)
   5
     Subsequent to its rulings on the parties’ motions for summary judgment,
the trial court granted the plaintiff’s motion for reargument or reconsidera-
tion and vacated only that portion of its summary judgment ruling as to the
amount of the supplemental assessment. The court stated that its ruling as
to the amount was based on a misapprehension of fact. The court thus
restored the case to the trial docket for a hearing on the issue of whether
the assessment was fair and reasonable, as required by General Statutes
§ 7-255.
   6
     General Statutes § 7-249 provides in relevant part: ‘‘At any time after
a municipality, by its water pollution control authority, has acquired or
constructed, a sewerage system or portion thereof, the water pollution
control authority may levy benefit assessments upon the lands and buildings
in the municipality which, in its judgment, are especially benefited thereby,
whether they abut on such sewerage system or not, and upon the owners
of such land and buildings, according to such rule as the water pollution
control authority adopts, subject to the right of appeal as hereinafter pro-
vided. Benefits to buildings or structures constructed or expanded after the
initial assessment may be assessed as if the new or expanded buildings or
structures had existed at the time of the initial assessment. Such benefits and
benefits to anticipated development of land zoned for other than business,
commercial or industrial purposes or land classified as farm land, forest
land or open space land on the last completed grand list of the municipality
in which such land is located, pursuant to the provisions of sections 12-
107a to 12-107e, inclusive, shall not be assessed until such construction or
expansion or development is approved or occurs. . . . The sum of initial
and subsequent assessments shall not exceed the special benefit accruing
to the property. Such assessment may include a proportionate share of the
cost of any part of the sewerage system, including the cost of preliminary
studies and surveys, detailed working plans and specifications, acquiring
necessary land or property or any interest therein, damage awards, construc-
tion costs, interest charges during construction, legal and other fees, or any
other expense incidental to the completion of the work. The water pollution
control authority may divide the total territory to be benefited by a sewerage
system into districts and may levy assessments against the property bene-
fited in each district separately. In assessing benefits against property in
any district the water pollution control authority may add to the cost of the
part of the sewerage system located in the district a proportionate share
of the cost of any part of the sewerage system located outside the district
but deemed by the water pollution control authority to be necessary or
desirable for the operation of the part of the system within the district. In
assessing benefits and apportioning the amount to be raised thereby among
the properties benefited, the water pollution control authority may give
consideration to the area, frontage, grand list valuation and to present or
permitted use or classification of benefited properties and to any other
relevant factors. . . . Revenue from the assessment of benefits shall be
used solely for the acquisition or construction of the sewerage system
providing such benefits or for the payment of principal of and interest
on bonds or notes issued to finance such acquisition or construction. No
assessment shall be made against any property in excess of the special
benefit to accrue to such property. . . .’’
   7
     The plaintiff argues that, to the extent § 7-249 is ambiguous, the statute
should be strictly construed in its favor because a supplemental assessment
is a tax. See, e.g., Consolidated Diesel Electric Corp. v. Stamford, 156 Conn.
33, 36, 238 A.2d 410 (1968) (‘‘[w]hen a taxing statute is being considered,
ambiguities are resolved in favor of the taxpayer’’). In light of our determina-
tion, however, that the statute, when read as a whole, is plain and unambigu-
ous, we do not need to address whether this canon of interpretation applies
in this circumstance. See, e.g., Key Air, Inc. v. Commissioner of Revenue
Services, 294 Conn. 225, 241, 983 A.2d 1 (2009) (presumption of strict con-
struction in favor of taxpayer does not apply when statute is not ambiguous).
   8
     Although a special benefit assessment is not at issue in the present case,
we note that, when a property owner appeals a special benefit assessment,
‘‘there is a presumption as to the regularity, validity and correctness of a
special benefit assessment that imposes the burden of proof on the property
owner challenging the assessment.’’ Shoreline Care Ltd. Partnership v.
North Branford, supra, 231 Conn. 350. ‘‘[T]o overcome the presumption of
validity of the benefit assessment, a property owner must introduce compe-
tent evidence that the assessment is greater than the increase in market
value to the property caused by the improvement.’’ Id., 353. When the special
benefit assessment is supplemental, ‘‘[t]he sum of initial and subsequent
assessments shall not exceed the special benefit accruing to the property.’’
(Internal quotation marks omitted.) Tower Business Park Associates Num-
ber One Ltd. Partnership v. Water Pollution Control Authority, 213 Conn.
112, 117, 566 A.2d 696 (1989).
   9
     In 1971, § 7-249 was amended to include the portion of the statute at
issue, although with some variations: ‘‘Benefits to buildings constructed or
expanded after the initial assessment may be assessed as if the new or
expanded structures had existed at the time of the initial assessment.’’
(Emphasis added.) Public Acts 1971, No. 699. In 1973, this portion of the
statute was amended to read as it does today: ‘‘Benefits to buildings or
structures constructed or expanded after the initial assessment may be
assessed as if the new or expanded buildings or structures had existed at
the time of the initial assessment.’’ (Emphasis added.) Public Acts 1973, No.
73-523, § 1.
   10
      The plaintiff also looks to the legislative history of § 7-249 to show that
‘‘context indicate[d] that a different meaning was intended.’’ The plaintiff
relies on a single statement that the purpose of the 1973 amendment; see
footnote 9 of this opinion; was to ‘‘clarify the definition of a building in
this act,’’ which, it argues, proves that the legislature intended the terms
‘‘building’’ and ‘‘structure’’ to be coextensive. 16 H.R. Proc., Pt. 11, 1973
Sess., p. 5401, remarks of Representative Morton J. Blumenthal. Section 1-
2z, however, prohibits this court from looking to legislative history in the
absence of a finding of ambiguity in a statute. See, e.g., Stone-Krete Construc-
tion, Inc. v. Eder, supra, 280 Conn. 677–78 (court may not consider legislative
history in construing statute unless it first establishes that statute is ambigu-
ous). Nevertheless, we note that the legislative history does not support the
plaintiff’s interpretation of the statute. Although this statement shows that
the amendment was attempting to clarify the term ‘‘buildings,’’ it does not
shed light on whether these two terms should be defined synonymously.
Rather, the fact that the two terms appeared to originally be used inter-
changeably in No. 699 of the 1971 Public Acts, after which this language
was amended in No. 73-523, § 1, of the 1973 Public Acts, shows an intent
for these two terms to be separate and distinct. See footnote 9 of this opinion.
   11
      Nevertheless, as to the plaintiff’s claim that the supplemental assessment
was excessive because it was based on 286 residential units, not 285, the
trial court found that the proper number of residential units was 285. Addi-
tionally, the trial court found that the plaintiff failed to offer any evidence
establishing that the sum of the initial and supplemental assessments
exceeded the benefit to the property.
   12
      We note that, although the plaintiff relies on this language in support
of its argument that the defendant was required to use the same method
as was used at the time of the initial assessment, the plaintiff never has
raised a claim that the supplemental assessment was invalid because it was
not assessed as if the altered property existed in 1849. The defendant
assessed the altered property using the flat rate schedule adopted in 1995.
The only testimony as to the proper date of valuation was testimony from
Patrick J. Wellspeak, a commercial real estate appraiser and consultant,
that valuation of the altered property as if it existed in 1849 was nearly
impossible because high-rise condominium complexes did not exist in 1849.
Nevertheless, we note that not only was this claim not raised, but also that
it is the plaintiff’s burden to show that the amount of the combined initial
and supplemental assessments exceeds the benefit to the altered property
as if it existed in 1849.
   13
      The first sentence of § 7-249 provides: ‘‘At any time after a municipality,
by its water pollution control authority, has acquired or constructed, a
sewerage system or portion thereof, the water pollution control authority
may levy benefit assessments upon the lands and buildings in the municipal-
ity which, in its judgment, are especially benefited thereby, whether they
abut on such sewerage system or not, and upon the owners of such land
and buildings, according to such rule as the water pollution control authority
adopts, subject to the right of appeal as hereinafter provided.’’
   14
      The second sentence of § 7-249 provides: ‘‘Benefits to buildings or struc-
tures constructed or expanded after the initial assessment may be assessed
as if the new or expanded buildings or structures had existed at the time
of the initial assessment.’’
   15
      The third, fourth and fifth sentences of § 7-249 provide: ‘‘Such benefits
and benefits to anticipated development of land zoned for other than busi-
ness, commercial or industrial purposes or land classified as farm land,
forest land or open space land on the last completed grand list of the
municipality in which such land is located, pursuant to the provisions of
sections 12-107a to 12-107e, inclusive, shall not be assessed until such con-
struction or expansion or development is approved or occurs. In case of a
property so zoned or classified which exceeds by more than one hundred
per cent the size of the smallest lot permitted in the lowest density residential
zone allowed under zoning regulations or, in the case of a town having no
zoning regulations, a lot size of one acre in area and one hundred fifty feet
in frontage, assessment of such excess land shall be deferred until such
time as such excess land shall be built upon or a building permit issued
therefor or until approval of a subdivision plan of such excess property by
the planning commission having jurisdiction, whichever event occurs first
at which time assessment may be made as provided herein. No lien securing
payment shall be filed until the property is assessed.’’
   16
      The sixth sentence of § 7-249 provides: ‘‘The sum of initial and subse-
quent assessments shall not exceed the special benefit accruing to the prop-
erty.’’
   17
      The seventh, eighth, and ninth sentences of § 7-249 provide: ‘‘Such
assessment may include a proportionate share of the cost of any part of
the sewerage system, including the cost of preliminary studies and surveys,
detailed working plans and specifications, acquiring necessary land or prop-
erty or any interest therein, damage awards, construction costs, interest
charges during construction, legal and other fees, or any other expense
incidental to the completion of the work. The water pollution control author-
ity may divide the total territory to be benefited by a sewerage system into
districts and may levy assessments against the property benefited in each
district separately. In assessing benefits against property in any district the
water pollution control authority may add to the cost of the part of the
sewerage system located in the district a proportionate share of the cost
of any part of the sewerage system located outside the district but deemed
by the water pollution control authority to be necessary or desirable for
the operation of the part of the system within the district.’’
   18
      Although the plaintiff did claim in its appeal to the trial court that the
supplemental assessment was excessive because it was based on 286 units,
not 285, the plaintiff never claimed that the total of the initial and supplemen-
tal assessments exceeded the value of the benefit to the altered property
as if it existed in 1849. The defendant never had notice that it had to
rebut any evidence that the assessment amount exceeded the benefit to the
property. Moreover, the parties and the trial court concede that the plaintiff
never attempted to meet its burden in this regard.
   19
      The plaintiff contends that, even if the supplemental assessment was
calculated using a proper method, because the defendant has not challenged
the trial court’s finding that improvements to the Hartford sewerage system
since 1849 have not benefited or affected the property, the supplemental
assessment was unlawful ab initio. Specifically, the trial court found:
‘‘[T]here is no evidence of any improvements to the [sewerage line] serving
777 Main Street. [The defendant] did present evidence that it made improve-
ments to the Hartford [sewerage] system generally over the years, and the
court credit[ed] that evidence, but there is no evidence as to how those
improvements may have affected [the property].’’
   The plaintiff’s argument does not relate to the plaintiff’s claim regarding
methodology but is relevant to whether the supplemental assessment
exceeds the benefit to the property—an issue not raised by the plaintiff in
its appeal to the Superior Court, not decided by the trial court, and not
supported by any evidence presented by the plaintiff, which ‘‘did not present
any evidence that the sum of the initial and supplemental assessments
exceeded the special benefit accruing to the property.’’ Thus, we do not
address this issue.
   Nevertheless, we note that the trial court relied on this lack of evidence
not to show that the supplemental assessment was excessive, but to show
that its interpretation of § 7-249 did not place an undue hardship on the
defendant because the defendant had not incurred any new construction
costs since 1849, which it assumed had ‘‘long since been paid.’’ Even if that
is true, this court consistently has stated that it is not the cost to the defendant
but the benefit to the property that matters for determining whether a
sewerage benefit assessment may be levied. See, e.g., Shoreline Care Ltd.
Partnership v. North Branford, supra, 231 Conn. 352–54.
   Additionally, the plaintiff argues that this finding invalidates the supple-
mental assessment because it shows that the defendant did not incur any
additional costs for constructing the Main Street sewerage line connecting
the property to the sewerage system after 1849. According to the plaintiff,
a lack of costs incurred by the defendant invalidates the supplemental
assessment because § 7-249 requires revenue from sewerage benefit assess-
ments to be used only to recoup the cost of construction of the sewer;
therefore, according to the plaintiff, if there are no costs to recoup, there
is no authority to levy an assessment. See General Statutes § 7-249 (‘‘[r]eve-
nue from the assessment of benefits shall be used solely for the acquisition
or construction of the sewerage system providing such benefits or for the
payment of principal of and interest on bonds or notes issued to finance
such acquisition or construction’’). Again, this is an issue that does not
involve methodology but is an unraised, unpreserved issue that the trial
court did not address. The defendant had no notice of this issue, and, if it
had, it may have presented different evidence at trial regarding subsequent
construction to the Hartford sewerage system and whether any construction
affected the sewerage line to the property, assuming that the plaintiff’s
argument is correct. Thus, we also do not address this issue. Nevertheless,
we note that, although there was no evidence of construction to the Main
Street sewerage line since 1849, there was evidence of construction to
the Hartford sewerage system since 1849, and § 7-249 permits assessment
revenue to be used to recoup costs for construction of the sewerage system
benefiting the property.